DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-41 in the reply filed on 20 November 2020 is acknowledged.  The traversal is on the ground(s) that the groups are not independent and distinct inventions.  This is not found persuasive because “The law has long been established that dependent inventions (frequently termed related inventions) […] may be properly divided if they are, in fact, "distinct" inventions, even though dependent”. See MPEP 802.01
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
[0038] recites “24-gauge tubing having an internal diameter 110 of about 0.32” – 0.35” “ however, another paragraph [00112] recites “Inner diameter of 24-gauge tubing is 0.032”- 0.035”. The smaller diameter tubing is more consistent with the description in [00101] “specifically reduced the inside diameter 110 of the flexible tubing element 102 to be well below general medical tubing”.
[0054] describes “a first portion 300 for coupling to the flexible tubing element 102 and a second portion 302 to be disposed into the patient.” The first portion 300 and the second portion 302 appear to be switched with respect to their portrayal in Fig 3 and in the rest of the specification. 
Appropriate correction is required.



Claim Objections
Claim 18 is objected to because the limitation of the flexible tubing element having a first internal diameter of at least 8.38mm is inconsistent with the specification as described in the specification objection above and it is unclear if this dimension is correct. 
Claims 17, 18, and 29 are objected to because “the first portion and second portion generally normal to each other” should read “the first portion and second portion are generally normal to each other”.  Appropriate correction is required.
Claims 30-41 are objected to because the preamble  “The high flow at low pressure infusion system needle set of claim 29” lacks antecedent basis for “needle set” in claim 29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 18, and 29 recite the limitations “the flexible tubing element having a first internal diameter” and “the flexible tubing element having an average first internal diameter”. It is unclear if the average first internal diameter is the same as the first internal diameter. If they are not intended to be the same, it is unclear how the diameters differ and what the average first internal diameter is an average of. 
Regarding claims 16, 28, and 41, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tricuspid” is used by the claims to indicate a specific needle shape while the accepted meaning of tricuspid does not relate to needles and generally relates to teeth and heart valves. The term is indefinite because the specification does not clearly redefine the term.
	Claim 3 recites the limitation “wherein the flow rate is at least 100ml/hr.” It is unclear how the flow rate can be both between about 50ml/hr and 90ml/hr as recited in claim 2 and at least 100ml/hr at the same time. 
	Claims 2-17, 19-28 and 30-41 are rejected as being dependent on rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “wherein the flow rate is at least 100ml/hr”, this fails to include the limitation “the flexible tubing element and the needle permit a rapid flow rate of between about 50ml/hr and 90ml/hr“ in claim 2 upon which it depends. Additionally, the open ended range of at least 100ml/hr is a broadening limitation compared to the closed range in claim 2. Applicant may cancel the claim(s), amend the 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, 16-20, 22, 23, 28-34, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0130958 A1) in view of Bujan (US 3,064,648 A).
	Regarding claim 1, Kang et al. discloses a high flow at low pressure infusion system needle set (Abstract) for delivering a selected Newtonian liquid from a reservoir to a patient at a known flow rate for a given pressure (See Tables 1-14, [0013] the fluid is fully capable of being Newtonian), comprising: a flexible tubing element (4 Fig 4) having a first length ([0036] “the tubing length may be of any desired length from less than about 1 inch to about 20 inches”) and a first end (end of tubing 4 opposite the needle 1 Fig 4) structured and arranged to connect to the reservoir ([0012] “the needle and delivery device are in fluid communication via tubing connecting the distal opening of the needle to the drug dispensing device.”), and a second end (end of tubing 4 closest to the needle 1 Fig 4) opposite thereto, the flexible tubing element having a first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.”); a needle ([0030], 1 Fig 4) having a second length ([0029] “the needle length from the skin side of the hub to the proximal tip of the needle for use in the infusion system described herein is preferably from about 4.0 to 6.0 mm.”) and a second internal diameter ([0027] “the needle may be a 24 to 27 Ga needle having a straight bore”, a 26Ga needle has an internal diameter of 0.26mm), the needle having a first portion providing a sharpened distal end (sharp end of 1 Fig 4) for penetration of the patient's tissue and a second portion providing a second end (end opposite the sharp end of 1 Fig 4) in fluid communication with the second end of the flexible tubing element (Fig 4); wherein the second end of the needle has an outside diameter ([0027] “the needle may be a 24 to 27 Ga”), the flexible tubing element having an average first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.”) along the first length, the average first internal diameter at least 25% larger than the outside diameter of the second end of the needle (tubing with an inner diameter of 0.8 to 1.4mm is 73.91% to 204.35% larger than the outside diameter of 0.46mm of a 26 Ga needle).  Kang et al. teaches “the tubing is connected to the distal opening of the needle and the dispensing device using methods known in the art.” [0036] However, is silent to wherein the second end is in direct fluid communication with the second end of the flexible tubing element.
(13 Fig 3) is in direct fluid communication with the second end of the flexible tubing element (14 Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Kang et al. to be arranged as taught by Bujan because it “permits use of flexible tubing having an interior diameter sufficiently large to permit adequate flow of fluid therethrough.” (col 2 lines 33-35) 
Regarding claim 2, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein for the Newtonian liquid flowing from the reservoir to the patient through the flexible tubing element and the needle, the flexible tubing element and the needle permit a rapid flow rate of between about 60ml/hr and 1200ml/hr ([0047] “the therapeutic fluid is administered at a flow rate of about 1-20 ml/min.”).  However, Kang et al. does not explicitly disclose the rapid flow rate being between 50ml/hr and 90ml/hr.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the rapid flow rate of Kang et al. from between 60ml/hr and 1200ml/hr to between 50ml/hr and 90ml/hr as applicant appears to have placed no criticality on the claimed range (see [00144] and Table 700 in Fig 7 indicating the rapid flow rate may be outside of the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 3, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 2. Kang et al. further teaches wherein the flow rate is between about 60ml/hr and 1200ml/hr.  ([0047] “the therapeutic fluid is administered at a flow rate of about 1-20 ml/min.”).  However, Kang et al. does not explicitly disclose wherein the flow rate is at least 100ml/hr.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the rapid flow rate of Kang et al. from between 60ml/hr and 1200ml/hr to at least 100ml/hr as  (see claim 2 indicating the rapid flow rate may be outside of the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 4, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the average first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.”) is at least 50% larger than the outside diameter of the second end of the needle (a 26Ga needle has an outside diameter of 0.46mm, tubing with an inner diameter of 0.8 to 1.4mm is 73.91% to 204.35% larger than the outside diameter of 0.46mm of a 26 Ga needle).  
Regarding claim 5, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the first length of the flexible tubing element is any length from less than about 25.4mm to about 506mm ([0036] “the tubing length may be of any desired length from less than about 1 inch to about 20 inches”). However, Kang et al. does not expressly disclose the first length of the flexible tubing element is about 609.60mm as required by the claim.
Kang et al. discloses that the tubing length needs to be optimized to “achieve the desired flow rates” [0059]. As such the length of the flexible tubing element is disclosed to be a result effective variable in that changing the length of the tubing changes the flow rate which affects the pain of the patient [0008]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the device of modified Kang et al. by making the first length of the flexible tubing element about 609.60mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding claim 6, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the needle has a maximum second length of about 24.13mm ([0029] “the needle length from the skin side of the hub to the proximal tip of the needle for use in the infusion system described herein is preferably from about 4.0 to 6.0 mm.” 6mm is under the maximum length).
Regarding claim 7, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the needle is a thin wall 26-gauge needle ([0027] “the needle may be a 24 to 27 Ga needle”).  
Regarding claim 8, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the needle has an internal diameter of about 0.24mm ([0027] “the needle may be a 24 to 27 Ga needle”, a 26 Ga needle has an internal diameter of 0.26mm which is “about” 0.24mm).  
Regarding claim 10, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Bujan further teaches wherein the second end of the flexible tubing element (14 Fig 3) is necked downed to about an outside diameter (col 2 lines 26-32) of the second end of needle (13 Fig 3).  
Regarding claim 11, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Bujan further teaches wherein a neck down element (20 Fig 3) is disposed between the second end of the flexible tubing element (14 Fig 3) and the second end of the needle (13 Fig 3).  
Regarding claim 16, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the needle is a tricuspid needle ([0030] “triangular point”).  
Regarding claim 17, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. further teaches wherein the first portion and second portion generally normal to each other ([0030] “the shape of the needle traveling from the proximal to the distal tip may be [..] bent between about 90 to 180 degrees”, the two end are normal to each other at a 90 degree bend).  
Regarding claim 18, Kang et al. discloses a high flow at low pressure infusion system needle set (Abstract) for delivering a liquid from a reservoir to a patient at a known flow rate for a given pressure (See Tables 1-14, [0013]), comprising: a flexible tubing element (4 Fig 4) having a first length from less than about 25.4mm to about 506mm ([0036] “the tubing length may be of any desired length from less than about 1 inch to about 20 inches”) and a first end (end of tubing 4 opposite the needle 1 Fig 4) structured and arranged to connect to the reservoir ([0012] “the needle and delivery device are in fluid communication via tubing connecting the distal opening of the needle to the drug dispensing device.”), and a second end (end of tubing 4 closest to the needle 1 Fig 4) opposite thereto, the flexible tubing element having a first internal diameter of about 0.8 to about 1.4 mm ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.”); a needle ([0030], 1 Fig 4) having a maximum second length of about 24.13mm ([0029] “the needle length from the skin side of the hub to the proximal tip of the needle for use in the infusion system described herein is preferably from about 4.0 to 6.0 mm.” 6mm is under the maximum length) and a second internal diameter of about 0.24mm([0027] “the needle may be a 24 to 27 Ga needle”, a 26 Ga needle has an internal diameter of 0.26mm which is “about” 0.24mm), the needle having a first portion providing a sharpened distal end (sharp end of 1 Fig 4) for penetration of the patient's tissue and a second portion providing a second end (end opposite the sharp end of 1 Fig 4) in fluid communication with the second end of the flexible tubing element (Fig 4), the first portion and second portion generally normal to each other ([0030] “the shape of the needle traveling from the proximal to the distal tip may be [..] bent between about 90 to 180 degrees”, the two end are normal to each other at a 90 degree bend); wherein the second end of the needle has an outside diameter ([0027] “the needle may be a 24 to 27 Ga”), the flexible tubing element having an average first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.”) along the first length, the average first internal diameter at least 25% larger than the outside diameter of the second end of the needle (tubing with an inner diameter of 0.8 to 1.4mm is 73.91% to 204.35% larger than the outside diameter of 0.46mm of a 26 Ga needle).  
Kang et al. teaches “the tubing is connected to the distal opening of the needle and the dispensing device using methods known in the art.” [0036] However, is silent to wherein the second end is in direct fluid communication with the second end of the flexible tubing element. Additionally Kang et al. does not expressly disclose the first length of the flexible tubing element is about 609.60mm and the flexible tubing element having a first internal diameter of at least 8.38mm as required by the claim.
Kang et al. discloses that the tubing length and internal diameter need to be optimized to “achieve the desired flow rates and inline parameters” [0059]. As such the length and internal diameter of the flexible tubing element are disclosed to be result effective variables in that changing the length of the tubing or changing the internal diameter changes the flow rate and inline parameters which affects the pain of the patient [0008]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the device of modified Kang et al. by making the first length of the flexible tubing element about 609.60mm and the first internal diameter to be at least 8.38mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(13 Fig 3) is in direct fluid communication with the second end of the flexible tubing element (14 Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Kang et al. to be arranged as taught by Bujan because it “permits use of flexible tubing having an interior diameter sufficiently large to permit adequate flow of fluid therethrough.” (col 2 lines 33-35) 
Regarding claim 19, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Kang et al. further teaches wherein for a Newtonian liquid flowing from the reservoir to the patient through the flexible tubing element and the needle, the flexible tubing element and the needle permit a rapid flow rate of between about 60ml/hr and 1200ml/hr ([0047] “the therapeutic fluid is administered at a flow rate of about 1-20 ml/min.”).  However, Kang et al. does not explicitly disclose the rapid flow rate being between 50ml/hr and 90ml/hr.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the rapid flow rate of Kang et al. from between 60ml/hr and 1200ml/hr to between 50ml/hr and 90ml/hr as applicant appears to have placed no criticality on the claimed range (see [00144] and Table 700 in Fig 7 indicating the rapid flow rate may be outside of the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Kang et al. further teaches wherein the needle is a thin wall 26-gauge needle ([0027] “the needle may be a 24 to 27 Ga needle”).
Regarding claim 22, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Bujan further teaches wherein the second end of the flexible tubing element (14 Fig 3) is necked downed to about an outside diameter (col 2 lines 26-32) of the second end of needle (13 Fig 3).
Regarding claim 23, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Bujan further teaches wherein a neck down element (20 Fig 3) is disposed between the second end of the flexible tubing element (14 Fig 3) and the second end of the needle (13 Fig 3).  
Regarding claim 28, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Kang et al. further teaches wherein the needle is a tricuspid needle ([0030] “triangular point”).  
Regarding claim 29, Kang et al. teaches a high flow at low pressure infusion system (Abstract) for delivering a Newtonian liquid from a reservoir to a patient at a known flow rate for a given pressure (See Tables 1-14, [0013] the fluid is fully capable of being Newtonian), comprising: a fluid pump for driving a fluid from the reservoir ([0057] “A mechanically driven syringe pump”); a flexible tubing element (4 Fig 4)  having a first length ([0036] “the tubing length may be of any desired length from less than about 1 inch to about 20 inches”) and a first end (end of tubing 4 opposite the needle 1 Fig 4) structured and arranged to connect to the reservoir ([0012] “the needle and delivery device are in fluid communication via tubing connecting the distal opening of the needle to the drug dispensing device.”), and a second end (end of tubing 4 closest to the needle 1 Fig 4) opposite thereto, the flexible tubing element having a first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.” 0.81mm is 0.032in); a needle ([0030], 1 Fig 4) having a second length ([0029] “the needle length from the skin side of the hub to the proximal tip of the needle for use in the infusion system described herein is preferably from about 4.0 to 6.0 mm.”) and a second internal diameter ([0027] “the needle may be a 24 to 27 Ga needle having a straight bore”, a 26Ga needle has an internal diameter of 0.26mm) selected to maximize flow rate to a patient's tissues at a specific depth (When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01 I. In this case, the structure of the needle in the reference is 26Ga with a length from 4-6mm, the gauge is the same as that in the application and the length is shorter than that in the application, a shorter needle would maximize flow rate even further), the needle having a first portion providing a sharpened distal end (sharp end of 1 Fig 4) for penetration of the patient's tissue to the specific depth and a second portion providing a second end (end opposite the sharp end of 1 Fig 4) in fluid communication with the second end of the flexible tubing element  (Fig 4), the first portion and second portion generally normal to each other; wherein the second end of the needle has an outside diameter ([0027] “the needle may be a 24 to 27 Ga”, the outside diameter of a 26 Ga needle is 0.46mm), the flexible tubing element having an average first internal diameter ([0037] “the inner diameter may be about 0.8 to about 1.4 mm.” 0.81mm) along the first length, the average first internal diameter at least 25% larger than the outside diameter of the second end of the needle (tubing with an inner diameter of 0.81mm is 76.08% larger than the outside diameter of 0.46mm of a 26 Ga needle).  Kang et al. teaches “the tubing is connected to the distal opening of the needle and the dispensing device using methods known in the art.” [0036] However, is silent to wherein the second end is in direct fluid communication with the second end of the flexible tubing element.
Bujan teaches wherein the second end (13 Fig 3) is in direct fluid communication with the second end of the flexible tubing element (14 Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Kang et al. to be arranged as taught by Bujan because it “permits use of flexible tubing having an interior diameter sufficiently large to permit adequate flow of fluid therethrough.” (col 2 lines 33-35)

Kang et al. discloses that the tubing length needs to be optimized to “achieve the desired flow rates” [0059]. As such the length of the flexible tubing element is disclosed to be a result effective variable in that changing the length of the tubing changes the flow rate which affects the pain of the patient [0008]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the device of modified Kang et al. by making the first length of the flexible tubing element about 609.60mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). When the structure recited in the modified reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01 I. In this case, the inner diameter of the tubing is 0.81mm and the length of the tubing in the modified reference is 609.60mm, laminar flow would be inherent. 
Regarding claim 30, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein for a Newtonian liquid flowing from the reservoir to the patient through the flexible tubing element and the needle, the flexible tubing element and the needle permit a rapid flow rate of between about 60ml/hr and 1200ml/hr ([0047] “the therapeutic fluid is administered at a flow rate of about 1-20 ml/min.”). However, Kang et al. does not explicitly disclose the rapid flow rate being between 50ml/hr and 90ml/hr.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the rapid flow rate of Kang et al. from between 60ml/hr and 1200ml/hr to between 50ml/hr and 90ml/hr as applicant appears to have placed no criticality on the claimed range (see [00144] and Table 700 in Fig 7 indicating the rapid flow rate may be outside of the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 31, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein the first length of the flexible tubing element is any length from less than about 25.4mm to about 506mm ([0036] “the tubing length may be of any desired length from less than about 1 inch to about 20 inches”, see tubing length modification in claim 29).
Regarding claim 32, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein the needle has a maximum second length of about 24.13mm ([0029] “the needle length from the skin side of the hub to the proximal tip of the needle for use in the infusion system described herein is preferably from about 4.0 to 6.0 mm.” 6mm is under the maximum length).
Regarding claim 33, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein the needle is a thin wall 26-gauge needle ([0027] “the needle may be a 24 to 27 Ga needle”).  
Regarding claim 34, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein the needle has an internal diameter of about 0.24mm ([0027] “the needle may be a 24 to 27 Ga needle”, a 26 Ga needle has an internal diameter of 0.26mm which is “about” 0.24mm).  
Regarding claim 36, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Bujan further teaches wherein the second end of the flexible tubing element (14 Fig 3) is necked downed to about an outside diameter (col 2 lines 26-32) of the second end of needle (13 Fig 3).  
Regarding claim 37, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Bujan further teaches wherein a neck down element (20 Fig 3) is disposed between the second end of the flexible tubing element (14 Fig 3) and the second end of the needle (13 Fig 3).  
Regarding claim 41, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. further teaches wherein the needle is a tricuspid needle ([0030] “triangular point”).  
Claim 9, 15, 21, 27, 35, 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0130958 A1) in view of Bujan (US 3,064,648 A) and Cerny (US 5,385,561 A).
Regarding claim 9, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. However, fails to disclose wherein the second end of the flexible tubing element is bonded directly to the second end of the needle.  
Cerny teaches wherein the second end of the flexible tubing element is bonded directly to the second end of the needle (Col 5 Line 65- Col 6 Line 10). It would have been obvious to one of ordinary skill at the time of effective filing for the flexible tubing element to be bonded directly to the needle as taught by Cerny since such a modification is the result of a simple substitution of one known element (sleeve member securely fitting around the needle in the tubing of Bujan) for another (conforming the tubing to the needle directly) to achieve a predictable result (securing tubing with a large internal diameter to a needle with a smaller outer diameter).
Regarding claim 15, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 1. Kang et al. teaches the first end of the flexible tubing element is connected to the [0036], however, fails to teach the first end of the flexible tubing element includes a flared luer.
Cerny teaches the first end (42 Fig 5C) of the flexible tubing element (14 Fig 5C) includes a flared luer (18 Fig 5A, the hub 18 includes luer adapter 52 and flared wings 50 Fig 5A). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Kang et al. to include a flared luer as taught by Cerny to provide a standardized structure to connect the tubing element to another component and to provide a surface for the user to grasp and orient the connector (Col 6 Lines 53-62).
Regarding claim 21, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. However, fails to disclose wherein the second end of the flexible tubing element is bonded directly to the second end of the needle.  
Cerny teaches wherein the second end of the flexible tubing element is bonded directly to the second end of the needle (Col 5 Line 65- Col 6 Line 10). It would have been obvious to one of ordinary skill at the time of effective filing for the flexible tubing element to be bonded directly to the needle as taught by Cerny since such a modification is the result of a simple substitution of one known element (sleeve member securely fitting around the needle in the tubing of Bujan) for another (conforming the tubing to the needle directly) to achieve a predictable result (securing tubing with a large internal diameter to a needle with a smaller outer diameter).  
Regarding claim 27, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 18. Kang et al. teaches the first end of the flexible tubing element is connected to the dispensing device “using methods known in the art” [0036], however, fails to teach the first end of the flexible tubing element includes a flared luer.
Cerny teaches the first end (42 Fig 5C) of the flexible tubing element (14 Fig 5C) includes a flared luer (18 Fig 5A, the hub 18 includes luer adapter 52 and flared wings 50 Fig 5A). It would have been (Col 6 Lines 53-62). 
Regarding claim 35, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. However, fails to disclose wherein the second end of the flexible tubing element is bonded directly to the second end of the needle.  
Cerny teaches wherein the second end of the flexible tubing element is bonded directly to the second end of the needle (Col 5 Line 65- Col 6 Line 10). It would have been obvious to one of ordinary skill at the time of effective filing for the flexible tubing element to be bonded directly to the needle as taught by Cerny since such a modification is the result of a simple substitution of one known element (sleeve member securely fitting around the needle in the tubing of Bujan) for another (conforming the tubing to the needle directly) to achieve a predictable result (securing tubing with a large internal diameter to a needle with a smaller outer diameter).  
Regarding claim 39, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. Kang et al. teaches the first end of the flexible tubing element is connected to the dispensing device “using methods known in the art” [0036], however, fails to teach the first end of the flexible tubing element includes a flared luer.
Cerny teaches the first end (42 Fig 5C) of the flexible tubing element (14 Fig 5C) includes a flared luer (18 Fig 5A, the hub 18 includes luer adapter 52 and flared wings 50 Fig 5A). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Kang et al. to include a flared luer as taught by Cerny to provide a standardized structure to connect the tubing element to another component and to provide a surface for the user to grasp and orient the connector (Col 6 Lines 53-62).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0130958 A1) in view of Bujan (US 3,064,648 A) and Sealfon et al. (US 2016/0256625 A1).
Regarding claim 38, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. However, fails to teach wherein the fluid pump is a constant force pressure pump.
Sealfon et al. teaches wherein the fluid pump is a constant force pressure pump (112 Fig 1, [0062]). “Because constant pressure pumps have been found to be safer and are often more financially acceptable to users.” [0006]
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/0130958 A1) in view of Bujan (US 3,064,648 A) and Yagi (US 10,744,259 B2).
Regarding claim 40, modified Kang et al. teaches the high flow at low pressure infusion system needle set of claim 29. However is silent to wherein the pressure provided by the fluid pump does not exceed about 14 psi. 
Yagi teaches wherein the pressure provided by the fluid pump does not exceed about 14 psi (Col 11 Lines 9-11 “the threshold pressure value Ps for the liquid delivery stopping is set to around 450 mmHg.” 450mmHg = 8.7 psi which is below 14 psi). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure provided by the fluid pump to have the limitations as taught by Yagi to ensure the needle stays within the intended tissue during infusion (Col 1 Lines 30).
Conclusion
	The dimensions of needle gauges described in the rejections are taken from the attached Birmingham gauge Wikipedia page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783